Citation Nr: 1724863	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and other specified trauma-related disorder (previously rated as anxiety disorder, not otherwise specified). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) from August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a December 2009 rating decision, the RO denied entitlement to service connection for hypertension as secondary to service-connected psychiatric disability.  However, separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21Vet. App. 545, 550-51 (2008) (citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005)).  As such, this is not a separate claim, and the issue of entitlement to service connection for hypertension is properly before the Board.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This matter was most recently before the Board in September 2016, when the Board remanded the claim to the RO for further development and compliance with the Board's July 2015 remand.  The appeal is again before the Board for further appellate action.


REMAND

While further delay is regrettable, the Board finds additional development is needed before adjudicating the Veteran's claim.  The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In its September 2016 remand, the Board directed the AOJ to afford the Veteran a new examination to determine the etiology of his hypertension.  The remand directives instructed the examiner to provide opinions addressing, in relevant part, secondary service connection in relation to diabetes and anxiety, and service connection by aggravation.  Specifically, the Board directed the examiner to consider and discuss three articles the Veteran submitted.  

The Veteran's c-file was returned to the examiner who performed the 2015 examination in October 2016.  In opining that the Veteran's hypertension was not secondary to his diabetes, the examiner reasoned there was no evidence which indicated the Veteran had any issues with his kidneys that would lead to hypertension.  She further stated the Veteran's blood urea nitrogen and creatinine levels have been normal since 2006, and that his kidney function was normal.  The examiner also concluded the hypertension was not secondary to the Veteran's psychiatric disability.  She reasoned that hypertension is caused by family history, over weight, excessive alcohol use, lack of exercise, high sodium diet, high caffeine intake, tobacco use, and renal conditions.  The examiner also concluded the Veteran's service-connected disabilities did not aggravate his hypertension.  In support of her conclusion, the examiner proffered the Veteran has been on a low dose anti-hypertensive for several years with good blood pressure control. 

The examiner addressed the articles in a November 2016 addendum opinion.  Regarding the first article, Controlling Hypertension in Patients with Diabetes, Am. Fam. Physician, Oct 1 2002, at 1209-1215, the examiner noted the article was written in 2002 and discussed the importance of reducing blood pressure to prevent (emphasis added) diabetic complications.  As for the second article, Diabetes and Hypertension, Nature Clinical Practice Endocrinology & Metabolism (2007), at 667, the examiner noted the editorial addressed the topic of diabetic nephropathy being the most common cause of hypertension in patients with type I diabetes.  The editorial also posited that patients with type II diabetes can develop hypertension without abnormal renal function and is associated with central obesity due to insulin resistance.  In relation to the third article, Hypertension/High Blood Pressure Guide, http://www.webmd.com/hypertension-high-blood-pressure/guide/high-blood-pressure, the examiner noted the main statement of the article was that high blood pressure is an important risk factor in worsening of many complications of diabetes.  In her conclusion, the examiner stated the articles "make note that if hypertension is not controlled it will increase the complications of diabetes.  One article mentions that diabetic nephropathy causes hypertension," and the Veteran does not have diabetic nephropathy. 

The Board finds these opinions inadequate for adjudication purposes because they are conclusory and contradictory.  Conclusory, contradictory, or incomplete analysis will render a medical opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the examiner noted the lack of evidence of renal abnormalities but failed to explain the relation between renal abnormalities and hypertension in people with diabetes.  Furthermore, the examiner seemed to challenge her own conclusion in her November 2016 addendum opinion because she noted the Endocrinology & Metabolism editorial asserted that patients with type II diabetes can develop hypertension without renal abnormalities.  Rather, the editorial suggested diabetic nephropathy is the most common cause of hypertension in patients with type I diabetes.  Nevertheless, the examiner concluded the Veteran's hypertension was not caused or aggravated by his type II diabetes because his kidney functions were normal. 

Similarly, the examiner provided a conclusory statement to support her conclusion that the Veteran's trauma-related disorder did not cause or aggravate his hypertension.  The examiner merely listed common causes of hypertension but failed to adequately explain why the Veteran's psychiatric disability did not cause or aggravate his hypertension.  As for aggravation, the examiner merely stated the Veteran was on a low dose medication and showed good blood pressure control.  This rational completely fails to explain whether or not the Veteran's service-connected disabilities aggravated his hypertension.  Rather, the examiner merely stated the Veteran has good blood pressure control.  As the opinions proffered by the 2016 examiner are inadequate, the Board finds a remand is necessary to obtain a clear and adequate opinion from a physician. 


On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to a physician, preferably an endocrinologist, with sufficient experience and expertise to render the requested opinion.  Upon a review of the record, the physician should address the following questions: 

	A) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus type II cause or aggravated beyond its natural progression his hypertension?

	In making this determination, the examiner should specifically address the three articles submitted by the Veteran which discuss links between hypertension and diabetes mellitus.  

	B) Is it at least as likely as not (50 percent probability or higher) that the Veteran's service-connected other specified trauma-related disorder (previously rated as anxiety disorder) caused or aggravated beyond its natural progression his hypertension? 

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

2.  Undertake any other development determined to be warranted.  

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







